Title: Agreement between Directors of Library Company and William Parsons, 14 March 1734
From: Parsons, William,Directors of Library Company
To: 


[March 14, 1734]
Memorandum of Agreement indented [and] made the Fourteenth Day of March Ao.Di. 1733/4 Between Benjamin Franklin Wm. Rawle Thos. Godfrey Hugh Roberts Anthony Nicholas Thos. Cadwallader John Jones Henry Pratt and Thos. Hopkinson a Committee of Directors of the Library Company of Philadelphia for and on Behalf of the said Company Of the one Part and Wm. Parsons of the City of Philadelphia Scrivener Of the other Part Viz. That the said Wm. Parsons shall be the Librarian of the said Company for and during such Time and for such Salary or Reward as shall from Time to Time be agreed on between the Directors of the said Company, for the Time being, and the said Librarian, The Salary at present agreed on being at the Rate of Six Pounds per Annum.
That on the last Day of every Week he shall attend at the Library from 4 o’Clock in the Afternoon till 8, to lend out and receive in Books of the said Company.
That of every Borrower of Books who is of the Company he shall at every Time of Borrowing take a Note of Hand of such Form and for such Sum and Time as customary.
That for the Books he shall lend to Persons who are not of the Company he shall take a Pledge in Money equal to the Sum mentioned in the Notes of Hand of Subscribers in Partnership And shall also take Notes of Hand of such Persons expressing the Time of the Loan and Forfeiture of the Money upon their Default And that they shall pay 8d. per Week for all Folios, 6d. per Week for all Quartos and 4d. per Week for others and make good all Damages And that such Books only as are of the first Parcel and have been given to the Company shall be lent to such Persons, until further Order.
That the said Librarian shall not put any of the Notes in Suit nor assign any of them without Order of a Committee of Directors.
That he shall not lend any Books or Book to any Person who has made Default and has not made Satisfaction.
That he shall attend the Directors at any of their Meetings to which they shall warn him.
That he shall yield up and deliver to the said Directors, for the Time being, or their Order all the said Books, or Notes of Hand for such as are lent out, and all Cash, Papers and Effects whatsoever which shall be in his Custody belonging to the said Company within the Space of one Month after the same shall be demanded of him by the Directors for the Time being, Damage by Fire and other unavoidable Accidents excepted.
And the said Directors do hereby agree for themselves and their Successors That they will be at the Charge of Printing the Notes to be given by all Borrowers of Books out of the said Library as aforesaid. And that they will receive of the said Librarian, at any Time within the Space of one Month after requested, all such Books Notes of Hand Cash Papers and Effects whatsoever which shall be in his Custody belonging to the said Company and shall give him proper Discharges for the same. In Witness whereof the said Parties to these Presents have interchangeably set their Hands and Seals hereunto.
Dated the Day and Year first within written.

  
  
  

Sealed and Delivered
B. Franklin
  [Seal]


In the presence of us
Wm. Rawle
  [Seal]


John Roberts
Thos. Cadwalader
  [Seal]


Joseph Breintnall
Thos. Godfrey
  [Seal]



John Jones Junr
  [Seal]



Henry Pratt
  [Seal]



Thos. Hopkinson 1733
  [Seal]


Memo. the 14th March 1733/4 That the Books delivered to the within mentioned Librarian are 29 Folios 20 Quartos 107 Octavos and 88 Duodecimos amounting in the Whole to 239 Volumes Besides Notes of Hand for 3 Folios 1 Quarto 7 Octavos and 5 Duodecimos Together with 19 Historia Litterarias 6 Magazines and a few other Pamphlets and papers.
  
    
    

Witnesses at Signing
Thos. Hopkinson 1733


John Roberts
Henry Pratt


Joseph Breintnall
B. Franklin



Jno. Jones Junr



Thos. Godfrey



Wm. Rawle



Thos. Cadwalader


